DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant argues that it’s unreasonable to equate the choke assembly of Brubaker as the “medium frequency transformer” as claimed, and Paradis teaches a tank wall having “relatively good conductor,” not “weakly-conductor layer” as claimed. Therefore, applicant alleges that “relatively good conductor” teaches away the “weakly-conductor layer” as recited in claim 1.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The “medium frequency transformer” as recited in claim 1 is only a preamble that does not breadth life into the claim. Furthermore, a person with ordinary skill in the art would know that the choke assembly of Brubaker could be used as a transformer. For example, the coil 42 (e.g. FIG. 3) on the left leg of core element 70 could be connected to a power source, and the coil 42 on the right leg could be coupled to a load, making the choke 20 to function as a transformer. Therefore, the choke assembly of Brubaker is reasonable to interpret as the “medium frequency transformer” as claimed. In addition, Paradis expressly teach a transformer (abstract).
The “relatively good conductor” (col. 2, lines 24-27) as disclosed by Paradis could also mean relatively not good conductor. The tank wall of Paradis is made with “fiber reinforced material and resin” (col. 2, lines 22-25). In the present invention, weakly-conductive layer is formed by fibers and impregnation material like resin (para. [0024]). The specification also discloses that the fibers themselves may be weakly-conductive (ibid). The material used for the tank wall in the present invention and Paradis is the same. The “weakly-conductive layer” as claimed is a relative term that can be interpreted as “relatively good conductor” as disclosed in Paradis. Therefore, the “relatively good conductor” is reasonable to interpret as the claimed “weakly-conductive layer,” “relatively good conductor” does not teach away from the “weakly-conductive layer” as recited in claim 1. 
Applicant states that Figure 7 is added. However, the new drawing has not been received. 
The 35 USC 112(b) rejection made in the Office Action mailed on 04/06/2022 is hereby withdrawn as a result of the amendment filed on 06/21/2022.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/04/2022 was filed after the mailing date of the Non-Final Rejection on 04/06/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reference EP 1772877 A1 is being considered in this Office Action. This reference was filed in the IDS filed on 06/11/2021 but was not considered at the time because a legible copy of the reference was not submitted.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “three-phase transformer, wherein the tank comprises three channels extending through the tank, and wherein the core comprises three legs extending through the tank via the three channels” as recited in claim 10  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 7, 11, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brubaker et al. (U.S. PG. Pub. No. 2010/0079230 A1) in view of Paradis et al. (U.S. Patent No. 5,656,984).
With respect to claim 1, Brubaker et al., hereinafter referred to as “Brubaker,” teaches a medium frequency transformer 20 (FIGs. 3-4), comprising: 
a tank 82 having an enclosed volume (volume between walls 92 and 96) with an insulating material (potting material, para. [0021]), the tank comprising at least one channel (channel formed inside wall 96) extending through the tank, wherein an interior of the at least one channel is separated from the enclosed volume of the tank by a channel wall 96, 
a transformer core 70 and or 72 provided outside of the enclosed volume, comprising at least one core leg 88 which extends through the tank via the at least one channel, 
at least one coil 42 located inside the enclosed volume, the at least one coil being wound about the at least one channel, (paras. [0018]-[0019], and [0021]). Brubaker does not expressly teach the tank wall comprising a weakly-conductive layer, which comprises fibers embedded in an impregnation material.
Paradis et al., hereinafter referred to as “Paradis,” teaches a medium frequency transformer (Fig. 1)
wherein the tank has a tank 16 wall comprising a weakly-conductive layer (carbon fiber and resin), which comprises fibers embedded in an impregnation material (resin) (col. 2, lines 22-29, col. 3, lines 31-35). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the weakly-conductive layer as taught by Paradis to the medium frequency transformer of Brubaker to provide ballistic quality tank.
With respect to claim 2, Brubaker in view of Paradis teaches the medium frequency transformer of claim 1, wherein the weakly-conductive layer has a bulk conductivity in a range of about 10 Ωcm to about 106 Ωcm (Paradis, col. 2, lines 22-29, col. 3, lines 31-35). Brubaker in view of Paradis teaches the medium frequency transformer as claimed. Therefore, the Brubaker in view of Paradis Brubaker in view of Paradis would have the claimed France of conductivity.
With respect to claim 7, Brubaker in view of Paradis teaches the medium frequency transformer of claim 1, wherein the weakly-conductive layer comprises at least one of: inorganic fibers, polymeric fibers, metallic fibers, coated fibers, and combinations thereof (Paradis, col. 2, lines 22-29, col. 3, lines 31-35).
With respect to claim 11, Brubaker in view of Paradis teaches the medium frequency transformer of claim 1, wherein the tank wall is at least one of an outer tank wall and an inner tank wall (Brubaker, para. [0019]).
With respect to claim 13, Brubaker in view of Paradis teaches the medium frequency transformer of claim 1, wherein the tank comprises a grounding contact for connecting it to ground, the grounding contact being electrically connected to at least one of the weakly-conductive layer and an electrically conductive part (Paradis, col. 4, lines 64-67).
With respect to claim 14, Brubaker in view of Paradis teaches the medium frequency transformer of claim 1, having a top plate and a bottom plate, each comprising a weakly-conductive layer, which comprises fibers embedded in an impregnating material (Brubaker, paras.[0019] and [0021], Paradis, col. 2, lines 22-29, col. 3, lines 31-35).
With respect to claim 15, Brubaker in view of Paradis teaches the medium frequency transformer of claim 1, wherein the medium frequency transformer is for use in a frequency range from 1 kHz to 200 kHz (Brubaker, paras.[0019] and [0021], Paradis, col. 2, lines 22-29, col. 3, lines 31-35). Brubaker in view of Paradis teaches the medium frequency transformer as claimed. Therefore, the medium frequency transformer of Brubaker in view of Paradis would be good for use in a frequency range from 1 kHz to 200 kHz.
With respect to claim 17, Brubaker in view of Paradis teaches the medium frequency transformer of claim 11, the inner tank wall being formed by a channel wall 96 of the channel (Brubaker, para. [0019]).
With respect to claim 20, Brubaker in view of Paradis teaches the medium frequency transformer of claim 14, the impregnating material being a resin (Paradis, col. 2, lines 22-29, col. 3, lines 31-35).

10.	Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brubaker in view of Paradis, as applied to claim 1 above, and further in view of Hillerbrandt et al. (U.S. PG. Pub. No. 2014/0252775 A1).
With respect to claim 12, Brubaker in view of Paradis teaches the medium frequency transformer of claim 1.  Brubaker in view of Paradis does not expressly teach the insulating material in the tank comprises a natural or synthetic insulation liquid, or a natural or synthetic insulation gel.
Hillerbrandt et al., hereinafter referred to as “Hillerbrandt,” teaches a medium frequency transformer 10 (Figure 1), wherein the insulating material 20 or 24 in the tank 18 or 23 comprises a natural or synthetic insulation liquid, or a natural or synthetic insulation gel (paras. [0029]-[0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating material as taught by Hillerbrandt to the medium frequency transformer of Brubaker in view of Paradis to provide the required insulation and or cooling characteristics.
With respect to claim 18, Brubaker in view of Paradis teaches the medium frequency transformer of claim 1. Brubaker in view of Paradis does not expressly teach the insulating material in the tank comprises at least one from the list consisting of: a mineral oil, a natural oil, a silicone oil, a gel, a silicone gel, an ester fluid, and combinations thereof.
Hillerbrandt teaches a medium frequency transformer 10 (Figure 1), wherein the insulating material 20 or 24 in the tank 18 or 23 comprises at least one from the list consisting of: a mineral oil, a natural oil, a silicone oil, a gel, a silicone gel, an ester fluid, and combinations thereof (paras. [0029]-[0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating material as taught by Hillerbrandt to the medium frequency transformer of Brubaker in view of Paradis to provide the required insulation and or cooling characteristics.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837